          Case 5:20-cv-03179-SAC Document 7 Filed 04/27/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ROGER ORAL SMITH,

               Plaintiff,

               v.                                            CASE NO. 20-3179-SAC

RACHELL HOLLINGHEAD, et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff filed this pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Lansing Correctional Facility (LCF) in Lansing, Kansas. The Court granted Plaintiff

leave to proceed in forma pauperis.

       Plaintiff’s Complaint alleges he consistently failed to be served the correct diet at LCF for

approximately 5 months. Plaintiff states he is allergic to chicken, turkey, and peanut butter. These

allergies are confirmed, and medical staff has issued an order that he should not be served these

foods due to a serious food allergy. In addition, Plaintiff is diabetic. The allergy information is

printed on the daily Aramark tray count form (“Hi-protein 7 (1 SFA – no chicken, turkey, beans,

PB),” see ECF No. 1, at 16). He states that when he receives the wrong tray, it takes 3-4 hours to

receive a replacement tray, if he receives one at all, and sometimes the replacement tray also

contains food he cannot eat. Plaintiff claims he lost over 30 pounds due to often being unable to

eat the food he is served. Numerous LCF personnel, including medical staff, have called the

kitchen on Plaintiff’s behalf, Plaintiff has personally contacted Defendant Hollinghead, and

Plaintiff has submitted grievances.



                                                 1
          Case 5:20-cv-03179-SAC Document 7 Filed 04/27/21 Page 2 of 4




       It appears Aramark is the contracted food service provider at LCF. Plaintiff names as

Defendants Rachell Hollinghead, Aramark Head Kitchen Supervisor; Estrella Santos, Aramark

Kitchen Supervisor; and Abygail Flores, Aramark Kitchen Supervisor. He alleges Defendants

have been deliberately indifferent to his serious medical and dietary needs in violation of the

Eighth Amendment. Plaintiff seeks compensatory damages.

       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of LCF. See Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court

orders the appropriate officials of LCF to prepare and file a Martinez Report. Once the report has

been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915.

       Also before the Court is a motion for order (ECF No. 6) filed by Plaintiff. The motion asks

the Court to order the defendants “to fix the issues with [Plaintiff’s] food.” As this is the subject

of the Complaint and as the Court hereby orders a Martinez Report to obtain additional

information, the motion is denied at this time.

       IT IS THEREFORE ORDERED BY THE COURT that:

               (1)     The Clerk of Court shall prepare waiver of service forms pursuant to Fed.

       R. Civ. P. 4(d), to be served upon Defendants Hollinghead, Santos, and Flores, at no cost

       to Plaintiff.

               (2)     KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

       filing of that report, the defendants shall have an additional sixty (60) days to answer or

       otherwise respond to the Complaint.

               (3)     Officials responsible for the operation of LCF are directed to undertake a

       review of the subject matter of the Complaint:



                                                  2
   Case 5:20-cv-03179-SAC Document 7 Filed 04/27/21 Page 3 of 4




                a.      To ascertain the facts and circumstances;

                b.      To consider whether any action can and should be taken by

         the institution to resolve the subject matter of the Complaint; and

                c.      To determine whether other like complaints, whether

         pending in this Court or elsewhere, are related to this Complaint and should

         be considered together.

         (4)    Upon completion of the review, a written report shall be compiled which

shall be filed with the Court and served on Plaintiff. The KDOC must seek leave of the

Court if it wishes to file certain exhibits or portions of the report under seal or without

service on Plaintiff. Statements of all witnesses shall be in affidavit form. Copies of

pertinent rules, regulations, official documents, and, wherever appropriate, the reports of

medical or psychiatric examinations shall be included in the written report. Any recordings

related to Plaintiff’s claims shall also be included.

         (5)    Authorization is granted to the officials of LCF to interview all witnesses

having knowledge of the facts, including Plaintiff.

         (6)    No answer or motion addressed to the Complaint shall be filed until the

Martinez Report required herein has been prepared.

         (7)    Discovery by Plaintiff shall not commence until Plaintiff has received and

reviewed Defendants’ answer or response to the Complaint and the report ordered herein.

This action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and

26(f).




                                           3
             Case 5:20-cv-03179-SAC Document 7 Filed 04/27/21 Page 4 of 4




        IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Order (ECF No. 6) is denied at

this time.

        Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

        IT IS SO ORDERED.

        Dated April 27, 2021, in Topeka, Kansas.


                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             SENIOR U. S. DISTRICT JUDGE




                                                4
